COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-12-00313-CV


Marcy Clare Campbell                      §      From the 322nd District Court

                                          §      of Tarrant County (322-488087-10)
v.
                                          §      May 15, 2014

James Kevin Campbell                      §      Opinion by Justice Dauphinot


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to delete

the statement that the property division “is a just and right division of the parties’

marital estate having due regard for the rights of each party.” It is ordered that

the judgment of the trial court is affirmed as modified.

      It is further ordered that Appellant Marcy Clare Campbell shall pay all costs

of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Lee Ann Dauphinot______________
                                         Justice Lee Ann Dauphinot